


Exhibit 10.72

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AWARD/CONTRACT

1.

THIS CONTRACT IS A RATED ORDER

RATING

PAGE OF PAGES

 

 

UNDER DPAS (15 CFR 350)

 

1

28

 

 

 

 

 

 

2. CONTRACT (Proc. Inst. Ident.) NO.

3.

EFFECTIVE DATE

4. REQUISITION/PURCHASE REQUEST/PROJECT NO

M67854-07-C-5039

 

03 May 2007

 

 

 

 

 

 

 

5. ISSUED BY

CODE 

M67854

6. ADMINISTERED BY (If other than Item 5)

CODE 

S1103A

MARCORSYSCOM

ATTN: PATTY PAGONIS CT 025

2200 LESTER STREET

QUANTICO VA 22134

 

 

DCMA ATLANTA

ATTN: KAREN BENNER, 2300 LAKE PARK DRIVE

SUITE 300

SMYRNA, GA 30080

 

 

 

7. NAME AND ADDRESS OF CONTRACTOR (No., street, county, state and zip code)

8. DELIVERY

FORCE PROTECTION INDUSTRIES, INC.

x FOB ORIGIN        o OTHER        (See  below)

DAMON WALSH

 

9801 HIGHWAY 78, #1

9. DISCOUNT FOR PROMPT PAYMENT

LADSON SC 29456

 

 

 

 

 

 

 

CODE  1EFH8

FACILITY CODE

10. SUBMIT INVOICES        1

 

(4 copies unless otherwise specified)

TO THE ADDRESS

SHOWN IN:

ITEM

 

 

 

 

11. SHIP TO/MARK FOR

CODE 

 

12. PAYMENT WILL BE MADE BY

CODE 

HQ0338

See Schedule

 

 

DFAS-COLUMBUS CENTER

DFAS COLUMBUS CENTER-SOUTH ENTITLEMENT DP

P.O. BOX 18264

COLUMBUS OH 43218-2264

 

 

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION

o  10 U.S.C. 2304(c) (          )        o  41 U.S.C. 253(c) (          )

14. ACCOUNTING AND APPROPRIATION DATA
See Schedule

 

 

 

15A. ITEM NO.

15B. SUPPLIES/SERVIES

15C. QUANTITY

15D. UNIT

15E. UNIT PRICE

15 F. AMOUNT

 

 

 

 

 

 

 

SEE SCHEDULE

FMS REQUIREMENT

 

 

SEE SECTION B FOR CASE IDENTIFIERS

 

 

 

 

 

 

 

 

 

15G. TOTAL AMOUNT OF CONTRACT

$8,867,449.12

 

16. TABLE OF CONTENTS

 

x

 

SEC.

 

DESCRIPTION

 

PAGE(S)

 

 

 

 

 

 

 

 

 

 

 

PART I – THE SCHEDULE

 

 

 

 

 

 

 

 

 

x

 

A

 

SOLICITATION/CONTRACT FORM

 

1

x

 

B

 

SUPPLIES OR SERVICES AND PRICES/COSTS

 

2 – 11

x

 

C

 

DESCRIPTION/ SPECS/ WORK STATEMENT

 

12

x

 

D

 

PACKAGING AND MARKING

 

13

x

 

E

 

INSPECTION AND ACCEPTANCE

 

14

x

 

F

 

DELIVERIES OR PERFORMANCE

 

15 – 18

x

 

G

 

CONTRACT ADMINISTRATION DATA

 

19 – 20

x

 

H

 

SPECIAL CONTRACT REQUIREMENTS

 

21 - 23

 

 

 

 

 

 

 

 

 

 

 

PART  II – CONTRACT CLAUSES

 

 

 

 

 

 

 

 

 

x

 

I

 

CONTRACT CLAUSES

 

24 – 27

 

 

 

 

 

 

 

 

 

 

 

PART III – LIST OF DOCUMENTS, EXHIBITS AND OTHER ATACHMENTS

 

 

 

 

 

 

 

 

 

x

 

J

 

LIST OF ATTACHMENTS

 

28

 

 

 

 

 

 

 

 

 

 

 

PART IV – REPRESENTATIONS AND INSTRUCTIONS

 

 

 

 

 

 

 

 

 

o

 

K

 

REPRESENTATIONS, CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS

 

 

o

 

L

 

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

 

o

 

M

 

EVALUATION FAC TORS FOR AWARD

 

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

17. o  CONTRACTOR’S NEGOTIATED AGREEMENT  (Contractor is required to sign this
document and return            copies to issuing office.)  Contractor agrees to
furnish and deliver all items or perform all the services set forth or
otherwise  identified above and on any continuation sheets for the consideration
stated herein.  The rights and obligations of the parties to this contract shall
be subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such  provisions, representations,
certifications, and specifications, as are attached or  incorporated by
reference herein.  (Attachments are listed herein.)

18. o  AWARD (Contractor is not required to sign this document.)          Your
offer on Solicitation Number
                                                                     , including
the additions or changes made by you which additions or changes are set forth
in  full above, is hereby accepted as to the terms listed above and on any
continuation sheets.  This award consummates the contract which consists of the
following documents: (a) the  Government’s solicitation and your offer, and
(b) this award/contract.  No further contractual document is necessary.

 

 

19A. NAME AND TITLE OF SIGNER (Type or print)

Otis Byrd, Director of Contracts

 

20A. NAME AND TITLE OF CONTRACTING OFFICER

          Wanda M .Hanshaw

Tel: (703) 432-5009      Email: wanda.hanshaw@usmc.mil

 

 

 

 

19B. NAME OF CONTRACT OR

19C. DATE SIGNED

20B. UNITED STATES OF AMERICA

20C. DATE SIGNED

 

 

 

 

BY

/s/ Otis Byrd

          4/30/07

By

/s/ W. M. Hanshaw

           5/3/07

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section B - Supplies or Services and Prices

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0001

 

 

 

5

 

Each

 

$

[***]

 

$

[***] NTE

 

 

COUGAR JERRV 6X6 EOD VEHICLE
FFP

In accordance with Attachments 1 and 2.
Undefinitized.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AA

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0002

 

 

 

5

 

Each

 

$

[***]

 

$

[***] NTE

 

 

BUFFALO VEHICLE
FFP
In accordance with Attachments 1 and 3.
Undefinitized.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AB

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0003

 

 

 

 

 

 

 

 

 

$

NTE

 

 

90 DAY ON BOARD CONSUMABLES BLOCK
FFP
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0003AA

 

 

 

5

 

Each

 

$

[***]

 

$

[***] NTE

 

 

90 DAY ON BOARD CONSUMABLES BLOCK
FFP
In support of JERRV 6x6 EOD vehicles under CLIN 0001.
In accordance with Attachment 4.
Undefinitized.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AC

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0003AB

 

 

 

5

 

Each

 

$

[***]

 

$

[***] NTE

 

 

90 DAY ON BOARD CONSUMABLES BLOCK
FFP
In support of Buffalo vehicles under CLIN 0002.
In accordance with Attachment 5.
Undefinitized.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AD

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0004

 

 

 

 

 

Each

 

 

 

$

NTE

 

 

1-YEAR FORWARD DEPLOYMENT BLOCK
FFP
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0004AA

 

 

 

10

 

Each

 

$

[***]

 

$

[***] NTE

 

 

1-YEAR FORWARD DEPLOYMENT BLOCK
FFP
In support of JERRY 6x6 EOD vehicles under CLIN 0001.
In accordance with Attachment 6.
Undefinitized.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AE

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0004AB

 

 

 

10

 

Each

 

$

[***]

 

$

[***] NTE

 

 

1-YEAR FORWARD DEPLOYMENT BLOCK
FFP
In support of Buffalo vehicles under CLIN 0002.
In accordance with Attachment 7.
Undefinitized.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AF

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0005

 

 

 

 

 

 

 

 

 

 

 

 

 

1-YEAR MAINTENANCE WORKSHOP BLOCK
FFP
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0005AA

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

1-YEAR MAINTENANCE WORKSHOP BLOCK
FFP
In support of JERRV 6x6 EOD vehicles under CLIN 0001.
In accordance with Attachment 8.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AG

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0005AB

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

1-YEAR MAINTENANCE WORKSHOP BLOCK
FFP
In support of Buffalo vehicles under CLIN 0002.
In accordance with Attachment 9.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AH

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0006

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAINING FOR JERRV 6X6 EOD VEHICLES
FFP
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0006AA

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

OPERATOR TRAINING
FFP
In support of JERRV 6x6 EOD vehicles under CLIN 0001.
In accordance with Attachment 1.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AJ

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0006AB

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

FIELD MAINTENANCE TRAINING
FFP
In support of JERRV 6x6 EOD vehicles under CLIN 0001.
In accordance with Attachment 1.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AK

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0007

 

 

 

 

 

 

 

 

 

 

 

 

 

FIELD SERVICE REPRESENTATIVES
FFP
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0007AA

 

 

 

24

 

Months

 

$

[***]

 

$

[***]

 

 

FIELD SERVICE REPRESENTATIVES
FFP
In support of JERRV 6x6 EOD vehicles under CLIN 0001.
1 FSR for a period of 24 months. Unit price reflects monthly cost.
In accordance with Attachment 1.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AQ

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0007AB

 

 

 

24

 

Months

 

$

[***]

 

$

[***]

 

 

FIELD SERVICE REPRESENTATIVES
FFP
In support of Buffalo vehicles under CLIN 0002.
1 FSR for a period of 24 months. Unit price reflects monthly cost.
In accordance with Attachment 1.
FOB: Origin
FMS Case No: CN-P-LIB

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AR

 

 

 

 

 

 

 

$

[***]

 

 

CIN: 000000000000000000000000000000

 

 

 

 

 

 

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0008

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION

 

TOOLS FOR FIELD SERVICE REPRESENTATIVES
FFP
1 Set of tools in support of BOTH Buffalo and JERRV vehicles under contract.
In accordance with Attachment 1.
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION

 

TRAINING FOR BUFFALO VEHICLES
FFP
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

0.00

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0009AA

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION

 

OPERATOR TRAINING
FFP
In support of Buffalo vehicles under CLIN 0002.
In accordance with Attachment 1.
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

0009AB

 

 

 

1

 

Each

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTION

 

FIELD MAINTENANCE TRAINING
FFP
In support of Buffalo vehicles under CLIN 0002.
In accordance with Attachment 1.
FOB: Origin

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***]

 

11

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section C - Descriptions and Specifications

 

DESCRIPTION/ STATEMENT OF WORK

 

Items 0001, 0002, 0003AA, 0003AB, 0004AA, 0004AB, (0005AA, 0005AB, 0006AA,
0006AB, 0007AA, 0007AB, 0008 (OPTION , 0009AA (OPTION) and 0009AB (OPTION)- The
contractor shall provide the necessary personnel, material, equipment, services,
and facilities (except as otherwise specified in this contract) to perform in
accordance with Attachment 1 Statement of Work for the Government of Canada.

 

Items 0004AA, 0004AB, 0005AA, 0005AB, and 0008 (OPTION) - The Contractor shall
manufacture, test, and deliver spares blocks in accordance with Attachments 6
through 10, and the requirements found in Attachment 1 Statement of Work for the
Government of Canada.

 

Items 0001, 0002, 0003AA, 0003AB, 0004AA, 0004AB, 0005AA, 0005AB, 0006AA,
0006AB, 0007AA, 0007AB,  0008 (OPTION), 0009AA (OPTION) and 0009AB (OPTION)-All
publications and technical data to be delivered shall be prepared and delivered
in accordance with Attachments 1 through 10.

 

0006AA, 0006AB, 0007AA, 0007AB and 0008 (OPTION) - The Contractor shall provide
all required Factory and Site training, including delivery of training
materials, and shall also provide twenty-four (24) months of continuous FSR
support commencing within 270 days after the date of contract, as called up by
the Government of Canada.

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section D - Packaging and Marking

 

MARKING REQUIREMENTS

 

Marking for shipment and storage shall be in accordance with MIL-STD-129P,
unless relief has been granted in writing by the cognizant Procurement
Contracting Officer through a DD Form 1694. RFD/RM.

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Origin

 

Government

 

Origin

 

Government

0002

 

Origin

 

Government

 

Origin

 

Government

0003

 

Origin

 

Government

 

Origin

 

Government

0003AA

 

Origin

 

Government

 

Origin

 

Government

0003AB

 

Origin

 

Government

 

Origin

 

Government

0004

 

Origin

 

Government.

 

Origin

 

Government

0004AA

 

Origin

 

Government

 

Origin

 

Government

0004AB

 

Origin

 

Government

 

Origin

 

Government

0005

 

Origin

 

Government

 

Origin

 

Government

0005AA

 

Origin

 

Government

 

Origin

 

Government

0005AB

 

Origin

 

Government

 

Origin

 

Government

0006

 

Origin

 

Government

 

Origin

 

Government

0006AA

 

Origin

 

Government

 

Origin

 

Government

0006AB

 

Origin

 

Government

 

Origin

 

Government

0007

 

Destination

 

Government

 

Destination

 

Government

0007AA

 

Destination

 

Government

 

Destination

 

Government

0007AB

 

Destination

 

Government

 

Destination

 

Government

0008

 

Origin

 

Government

 

Origin

 

Government

0009

 

Origin

 

Government

 

Origin

 

Government

0009AA

 

Origin

 

Government

 

Origin

 

Government

0009AB

 

Origin

 

Government

 

Origin

 

Government

 

CLAUSES INCORPORATED BY REFERENCE

 

52.246-2

 

Inspection Of Supplies—Fixed Price

 

AUG 1996

52.246-4

 

Inspection Of Services—Fixed Price

 

AUG 1996

52.246-16

 

Responsibility For Supplies

 

APR 1984

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

0001

 

31-JUL-2007
* SEE NOTE A

 

5

 

FORCE PROTECTION INDUSTRIES, INC.
PENNY VANHORN
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0002

 

01-OCT-2007
* SEE NOTE B

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0002

 

31-OCT -2007

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0002

 

30-NOV-2007

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0002

 

31-DEC-2007

 

2

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0003

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0003AA

 

31-JUL-2007

 

5

 

FORCE PROTECTION INDUSTRIES, INC.
PENNY VANHORN
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0003AB

 

01-OCT-2007

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0003AB

 

31-OCT-2007

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0003AB

 

30-NOV-2007

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0003AB

 

31 -DEC-2007

 

2

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0004

 

N/A

 

N/A

 

N/A

 

N/A

 

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

0004AA

 

On or before 120 days
ADC

 

10

 

FORCE PROTECTION INDUSTRIES, INC.
PENNY V ANHORN
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0004AB

 

30-SEP-2007

 

2

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0004AB

 

31-OCT-2007

 

2

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0004AB

 

30-NOV-2007

 

2

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0004AB

 

31 -DEC-2007

 

4

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0005

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0005AA

 

06-NOV-2007

 

1

 

FORCE PROTECTION INDUSTRIES, INC.
PENNY VANHORN
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0005AB

 

31-DEC-2007

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0006

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0006AA

 

On or before 270 dys
ADC

 

1

 

FORCE PROTECTION INDUSTRIES, INC.
PENNY VANHORN
9801 HIGHWAY 78
LADSON SC 29456
843-740-7015
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0006AB

 

On or before 270 dys
ADC

 

1

 

(SAME AS PREVIOUS LOCATION)
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0007

 

N/A

 

N/A

 

N/A

 

N/A

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

00007AA

 

On or before 270 dys
ADC

 

24

 

N/A
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0007AB

 

On or before 270 dys
ADC

 

24

 

N/A
FOB: Origin

 

 

 

 

 

 

 

 

 

 

 

0008

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009AA

 

N/A

 

N/A

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

0009AB

 

N/A

 

N/A

 

N/A

 

N/A

 

NOTE A—Manuals are over packed with each vehicle, and one (1) additional JERRV
manual will be shipped immediately ADC at no additional cost to the Canadian
Government at the address provided underneath NOTE B, below. An additional DD
250 for this item is not required.

 

NOTE B—Manuals are over packed with each vehicle and one (1) additional Buffalo
manual will be shipped immediately ADC at no additional cost to the Canadian
Government at the address provided below. An additional DD 250 for this item is
not required.

 

Ship 1 JERRV and 1 Buffalo Manual To:

 

Department of National Defense
ATTN: Major Daniel Robichaud
Louis St-Laurent Bldg (4 WB08)
555 Blvd de la Carriere
Gatineau, Quebec Canada
J8Y 6R5

 

CLAUSES INCORPORATED BY REFERENCE

 

52.242-15

 

Stop-Work Order

 

AUG 1989

52242-17

 

Government Delay Of Work

 

APR 1984

52.247-29

 

F.O.B. Origin

 

FEB 2006

52.247-61

 

F.O.B. Origin—Minimum Size Of Shipments

 

APR 1984

52.247-65

 

F.O.B. Origin. Prepaid Freight—Small Package Shipments

 

JAN 1991

 

ADVANCE DELIVERIES

 

Advance deliveries of vehicles and equipment will be accepted upon prior
approval by the Program Office at MARCORSYSCOM at no additional cost to the
Government. Prior approval for advance deliveries must be obtained by the
contractor in written form (email is sufficient) and provide a copy to DCMA at
inspection/acceptance. The written approval must be from a Government Project
Officer supporting this contract. The contractor may contact the Contracting
Officer listed in Block 5 of the Standard Form 26 for current point of contact
information on the Project Officer.

 

17

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Partial shipments of parts blocks may be made at 50% completion level at 60 days
after receipt of order. For each occurrence that parts blocks are accepted at
50% completion, the contractor is to provide DCMA and the Government Project
Officer one (1) manifest of the delivered items AND one (1) manifest of missing
items that would make the parts blocks at 100%.  DCMA SHALL NOT accept advance
deliveries at 50% without a contractor manifest of delivered items and missing
items. The contractor manifests shall itemize the parts blocks at a minimum by
item serial number, description, cost, reference the Contract Line Item Number
it is supporting, and delivery date or the projected delivery date (for missing
items).

 

18

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 97-11X8242 2886 000 74 862 0 (165916 2D PCN045 70366 002 0LIB

AMOUNT: $[***]

CIN 00000000000000000000000000000: $[***]

 

AB: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 017 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AC: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 034 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AD: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 059 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AE: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 035 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AF: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 060 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AG: 97-11X8242 2886 000 74 862 0 065916 20 PCN045 70366 036 0LIB

AMOUNT: $ [***]

CIN 000000000000000000000000000000: $[***]

 

AH: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 061 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AJ: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 113 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AK: 97-11X8242 2886 000 74 862 0 065916 2D PCN045 70366 114 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AQ: 97-1 1X8242 2886 000 74 862 0 065916 2D PCN044 70368 003 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

AR: 97-11X8242 2886 000 74 862 0 065916 2D PCN044 70368 003 0LIB

AMOUNT: $[***]

CIN 000000000000000000000000000000: $[***]

 

CLAUSES INCORPORATED BY REFERENCE

252.204-7006         Billing Instructions OCT 2005

 

19

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

POST AWARD CONFERENCE

A post-award conference with the Offeror will be conducted within 45 days after
award of the contract at the Government’ s discretion. The conference will be
held at the contractor’s facility and will be chaired by Defense Contract
Management Agency (DCMA). At a minimum, the post award conference will address
the following: work Summary, schedule, GFE (if any), and logistics. The
post-award conference will be mutually scheduled by the Contractor and the
Government. The requirement for a post-award conference shall in no event
constitute grounds for excusable delay by the Contractor in the performance of
any provisions in this contract.

 

PARTIAL SHIPMENT OF BLOCKS

Partial shipments of parts blocks may be made at 50% completion level at 60 days
after receipt of order. For each occurrence that parts blocks are accepted at
50% completion, the contractor is to provide DCMA and the Government Project
Officer one (1) manifest of the delivered items AND one (1) manifest of missing
items that would make the parts blocks at 100%. DCMA SHALL NOT accept advance
deliveries at 50% without a contractor manifest of delivered items and missing
items. The contractor manifests shall itemize the parts blocks at a minimum by
item serial number, description, cost, reference the Contract Line Item Number
it is supporting, and delivery date or the projected delivery date (for missing
items).

 

DCMA shall permit the contractor to invoice for ONLY the parts accepted and
delivered. For partial shipments, the Contractor is authorized to submit
invoices for only the FDB and MWB items actually shipped and accepted. The
Government will accept partial shipments and authorize payment of invoices for
the FDB and MWB items actually shipped and accepted.

 

See Section F “ADVANCE DELIVERIES” for Government point of contact information.

 

20

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section H - Special Contract Requirements

 

SPECIAL CONTRACT REQUIREMENTS

PERFORMANCE DELAYS

 

The contractor shall. notify the Contracting Officer in writing within 30 days
of any actual or constructive event or condition that arises which delays the
performance under this contract. The receipt of any such written notification as
stated above by the Government shall not be construed as a waiver by the
Government (i) or any delivery schedule or date or (ii) of compliance with any
other contract requirement by the Contractor or (iii) of any other rights or
remedies provided to the Government by law or under this contract. The
contractor shall provide documented evidence to support any claims in accordance
with DFARS 252.243-7002 Requests for Equitable Adjustment

 

CONTRACT CHANGES

 

No order, statement, or conduct of the U.S. Government or the Government of
Canada personnel who might visit the contractor’s facility or worksite or in any
other manner communicate with contractor personnel during the performance of
this contract shall constitute a change under the “Changes” clause of this
contract.

 

No understanding or agreement, contract modification, change order, or other
matter deviating from or constituting an alteration or change of the terms of
the contract shall be effective or binding upon the Government unless formalized
by contractual documents executed by the Contracting Officer or his or her
designated representative.

 

The Contracting Officer is the only person authorized to approve changes in any
of the requirements of this contract and, notwithstanding provisions contained
elsewhere in the contract, the said authority remains solely with the
Contracting Officer. In the event that the contractor effects any change at the
direction of any person other than the Contracting Officer, the change will be
considered to have been made without authority at the contractor’s expense, and
no adjustment shall be made in the contract price or other contract terms and
conditions as consideration for the aforementioned unauthorized change. Further,
should the unauthorized change be to the Government’s detriment, the contractor
may be held financially responsible for its correction.

 

WARRANTY

 

This warranty clause shall be further defined and modified during contract
definitization.

 

(a) Definitions.

 

“Acceptance,” as used in this clause, means the act of an authorized
representative of the Government by which the Government assumes for itself, or
as an agent of another, ownership of existing and identified supplies, or
approves specific services rendered, as partial or complete performance of the
contract.

 

“Correction,” as used in this clause, means the elimination of a defect.

 

“Supplies,” as used in this clause, means the end items furnished by the
Contractor and related services required under this contract. The word does not
include “data.”

 

“Delivery,” as used in this section, means the date that supplies have been
delivered to a specified site, installed, and accepted by the Government as
operational for the purpose intended by this contract

 

(b) Contractor’s obligations.

(1) The CONTRACTOR shall provide warranty for one (1) year for hardware,
material and civil works. The warranties shall commence upon DCMA acceptance.

 

21

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

All supplies furnished under this contract will be free from defects in material
and workmanship and will conform with all requirements of this contract.

 

(2) Any supplies or parts thereof corrected or furnished in replacement shall be
subject to the conditions of this clause to the same extent as supplies
initially delivered. This warranty shall be equal in duration to the time
remaining on the original warranty as of the date the item failed.

 

(3) The Contractor shall not be obligated to correct or replace supplies if the
facilities, tooling, drawings, or other equipment or supplies necessary to
accomplish the correction or replacement have been made unavailable to the
Contractor by action of the Government. In the event that correction or
replacement has been directed, the Contractor shall promptly notify the
Contracting Officer, in writing, of the non-availability.

 

(4) The Contractor shall also prepare and furnish to the Government data and
reports applicable to any correction required (including revision and updating
of all affected data called for under his contract) at no increase in the
contract price.

 

(5) When supplies are returned to the Contractor, the Contractor shall bear the
transportation costs and responsibility for the supplies while in transit from
the Government of Canada (irrespective of the f.o.b. point or the point of
acceptance) to the Contractor’s plant and return.

 

(6) All implied warranties of merchantability and “fitness for a particular
purpose” are excluded from any obligation contained in this contract.

 

(c) Remedies available to the Government.

(1) In the event of a breach of the Contractor’s warranty in paragraph (b)(1) of
this clause, the Government may, at no increase in contract price —

(i) Require the Contractor, at the place of delivery specified in the contract
(irrespective of the f.o.b. point or the point of acceptance) or at the
Contractor’s plant, to repair or replace, at the Contractor’s election,
defective or nonconforming supplies; or

(ii) Require the Contractor to furnish at the Contractor’s plant the materials
or parts and installation instructions required to successfully accomplish the
correction.

 

(2) If the Contracting Officer does not require correction or replacement of
defective or nonconforming supplies or the Contractor is not obligated to
correct or replace under paragraph (b)(3) of this clause, the Government shall
be entitled to an equitable reduction in the contract price.

 

(3) The Contracting Officer shall notify the Contractor in writing of any breach
of the warranty in paragraph (b) of this clause within 45 days after discovery
of the defect. The Contractor will provide notification to the Government within
five (5) calendar days that it has received notification of the warranty breach.
Within 45 calendar days from receipt of the item the Contractor shall submit to
the Contracting Officer a written recommendation as to the corrective action
required to remedy the breach. After the notice of breach, but not later than 30
days after receipt of the Contractor’s recommendation for corrective action, the
Contracting Officer may, in writing, direct correction or replacement as in
paragraph (c)(1) of this clause, and the Contractor shall, notwithstanding any
disagreement regarding the existence of a breach of warranty, comply with this
direction. If it is later determined that the Contractor did not breach the
warranty in paragraph (b)(1) of this clause, the contract price will be
equitably adjusted.

 

(4) The rights and remedies of the Government provided in this clause are in
addition to and do not limit any rights afforded to the Government by any other
clause of the contract.

 

(d) The Contractor shall support the warranty process by complying with the
procedures outlined in a Warranty Procedures Document that shall be mutually
agreed upon between the Contractor and the Government during contract
definitization.

 

22

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(e) All commercial warranties (expressed or implied) obtained by the Contractor
under this contract shall be passed through to the Government.

 

23

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

 

Definitions

 

JUL 2004

52.203-3

 

Gratuities

 

APR 1984

52.203-5

 

Covenant Against Contingent Fees

 

APR 1984

52.203-6

 

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

 

Anti-Kickback Procedures

 

JUL 1995

52.203-8

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity

 

JAN 1997

52.203-10

 

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 3997

57.203-12

 

Limitation On Payments To Influence Certain Federal Transactions

 

SEP 2005

52.204-2

 

Security Requirements

 

AUG 1996

52.204-4

 

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.204-7

 

Central Contractor Registration

 

JUL 2006

52.209-6

 

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

SEP 2006

52.211-5

 

Material Requirements

 

AUG 2000

52.211-15

 

Defense Priority And Allocation Requirements

 

SEP 1990

52.215-2

 

Audit and Records—Negotiation

 

JUN 1999

52.215-8

 

Order of Precedence—Uniform Contract Format

 

OCT 1997

52.215-10

 

Price Reduction for Defective Cost or Pricing Data

 

OCT 1997

52.215-11

 

Price Reduction for Defective Cost or Pricing Data—Modifications

 

OCT 1997

52.215-12

 

Subcontractor Cost or Pricing Data

 

OCT 1997

52.215-13

 

Subcontractor Cost or Pricing Data—Modifications

 

OCT 1997

52.215-14

 

Integrity of Unit Prices

 

OCT 1997

52.215-15

 

Pension Adjustments and Asset Reversions

 

OCT 2004

52.215-18

 

Reversion or Adjustment of Plans for Postretirement Benefits (PRB) Other than
Pensions

 

JUL 2005

52.219-4

 

Notice of Price Evaluation Preference for HUBZone Small Business Concerns

 

JUL 2005

52.219-8

 

Utilization of Small Business Concerns

 

MAY 2004

52.222-1

 

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

 

Convict Labor

 

JUN 2003

52.222-4

 

Contract Work Hours and Safety Standards Act - Overtime Compensation

 

JUL 2005

52.222-19

 

Child Labor Cooperation with Authorities and Remedies

 

JAN 2006

52.222-20

 

Walsh-Healey Public Contracts Act

 

DEC 1996

52.222-21

 

Prohibition Of Segregated Facilities

 

FEB 1999

52.222 26

 

Equal Opportunity

 

APR 2002

52.222-29

 

Notification Of Visa Denial

 

JUN 2003

52.222-35

 

Equal Opportunity For Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.222-36

 

Affirmative Action For Workers With Disabilities

 

JUN 1998

52.222-37

 

Employment Reports On Special Disabled Veterans, Veterans of The Vietnam Era,
and Other Eligible Veterans

 

SEP 2006

52.223-6

 

Drug-Free Workplace

 

MAY 2001

52.223-12

 

Refrigeration Equipment and Air Conditioners

 

MAY 1995

52.223-14

 

Toxic Chemical Release Reporting

 

AUG 2003

 

24

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

52.225-8

 

Duty-Free Entry

 

FEB 2000

52.725-13

 

Restrictions on Certain Foreign Purchases

 

FEB 2006

52.777-1

 

Authorization and Consent

 

JUL 1995

52.227-2

 

Notice And Assistance Regarding Patent And Copyright Infringement

 

AUG 1996

52.227-10

 

Filing Of Patent Applications—Classified Subject Matter

 

APR 1984

52.229-3

 

Federal, State And Local Taxes

 

APR 2003

57.229-4

 

Federal, State, And Local Taxes (State and Local Adjustments)

 

APR 2003

52.230-3

 

Disclosure And Consistency Of Cost Accounting Practices

 

APR 1998

52.232-1

 

Payments

 

APR 1984

52.232-8

 

Discounts For Prompt Payment

 

FEB 2002

52.232-9

 

Limitation On Withholding Of Payments

 

APR 1984

52.232-11

 

Extras

 

APR 1984

52.232-16

 

Progress Payments

 

APR 2003

52.232-17

 

Interest

 

JUN 1996

52.232-23

 

Assignment Of Claims

 

JAN 1986

52.232-25

 

Prompt Payment

 

OCT 2003

52.232-33

 

Payment by Electronic Funds Transfer—Central Contractor Registration

 

OCT 2003

52.233-1

 

Disputes

 

JUL 2002

52.233-3

 

Protest After Award

 

AUG 1996

52.233-4

 

Applicable Law for Breach of Contract Claim

 

OCT 2004

52.242- 1

 

Notice of Intent to Disallow Costs

 

APR 1984

52.242-4

 

Certification of Final Indirect Costs

 

JAN 1997

52.242-13

 

Bankruptcy

 

JUL 1995

52.243-1

 

Changes—Fixed Price

 

AUG 1987

52.243-6

 

Change Order Accounting

 

APR 1984

52.244-5

 

Competition In Subcontracting

 

DEC 1996

52.246-23

 

Limitation Of Liability

 

FEB 1997

52.246-24

 

Limitation Of Liability—High-Value Items

 

FEB 1997

52.246-25

 

Limitation Of Liability—Services

 

FEB 1997

52.247-1

 

Commercial Bill Of Lading Notations

 

FEB 2006

52.248-1

 

Value Engineering

 

FEB 2000

52.249-1

 

Termination For Convenience Of The Government (Fixed Price) (Short Form)

 

APR 1984

52.749-2

 

Termination For Convenience Of The Government (Fixed-Price)

 

MAY 2004

52.2.49-8

 

Default (Fixed-Price Supply & Service)

 

APR 1984

52.253-1

 

Computer Generated Forms

 

JAN 1991

252.203-7001

 

Prohibition On Persons Convicted of Fraud or Other Defense-Contract-Related
Felonies

 

DEC 2004

252.203-7002

 

Display Of DOD Hotline Poster

 

DEC 1991

252.204-7000

 

Disclosure Of Information

 

DEC 1991

252.204-7003

 

Control Of Government Personnel Work Product

 

APR 1992

252.204-7005

 

Oral Attestation of Security Responsibilities

 

NOV 2001

252.205-7000

 

Provision Of Information To Cooperative Agreement Holders

 

DEC 1991

252.209-7004

 

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

 

DEC 2006

252.211-7000

 

Acquisition Streamlining

 

DEC 1991

252.215-7000

 

Pricing Adjustments

 

DEC 1991

252.215-7002

 

Cost Estimating System Requirements

 

DEC 2006

252.219-7003

 

Small, Small Disadvantaged and Women-Owned Small Business Subcontracting Plan
(DOD Contracts)

 

APR 1996

252.223-7004

 

Drug Free Work Force

 

SEP 1988

 

25

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

252.225-7001

 

Buy American Act And Balance Of Payments Program

 

JUN 2005

252.225-7002

 

Qualifying Country Sources As Subcontractors

 

APR 2003

252.225-7004

 

Reporting of Contract Performance Outside the United States and
Canada—Submission after Award

 

DEC 2006

252.225-7012

 

Preference For Certain Domestic Commodities

 

JAN 2007

252.225-7013

 

Duty-Free Entry

 

OCT 2006

252.225-7014

 

Preference For Domestic Specialty Metals

 

JUN 2005

252.225-7015

 

Restriction on Acquisition of Hand Or Measuring Tools

 

JUN 2005

252.225-7016

 

Restriction On Acquisition Of Ball and Roller Bearings

 

MAR 2006

252.225-7025

 

Restriction on Acquisition of Forgings

 

JUL 2006

252.225-7031

 

Secondary Arab Boycott Of Israel

 

JUN 2005

252.225-7040

 

Contractor Personnel Authorized to Accompany U.S. Armed Forces Deployed Outside
the United States

 

JUN 2006

252.226-7001

 

Utilization of Indian Organizations and Indian-Owned Economic Enterprises, and
Native Hawaiian Small Business Concerns

 

SEP 2004

252.227-7013

 

Rights in Technical Data—Noncommercial Items

 

NOV 1995

252.227-7014

 

Rights in Noncommercial Computer Software and Noncommercial Computer Software
Documentation

 

JUN 1995

252.227-7016

 

Rights in Bid or Proposal Information

 

JUN 1995

252.227-7019

 

Validation of Asserted Restrictions—Computer Software

 

JUN 1995

252.227-7027

 

Deferred Ordering Of Technical Data Or Computer Software

 

APR 1988

252.227-7030

 

Technical Data—Withholding Of Payment

 

MAR 2000

252.227-7037

 

Validation of Restrictive Markings on Technical Data

 

SEP 1999

252.232-7003

 

Electronic Submission of Payment Requests

 

MAY 2006

252.232-7010

 

Levies on Contract Payments

 

DEC 2006

252.242-7003

 

Application For U.S. Government Shipping Documentation/Instructions

 

DEC 1991

252.242-7004

 

Material Management And Accounting System

 

NOV 2005

252.243-7001

 

Pricing Of Contract Modifications

 

DEC 1991

252.243-7002

 

Requests for Equitable Adjustment

 

MAR 1998

252.244-7000

 

Subcontracts for Commercial Items and Commercial Components (DoD Contracts)

 

JAN 2007

252.245-7001

 

Reports Of Government Property

 

MAY 1994

252.246-7000

 

Material Inspection And Receiving Report

 

MAR 2003

252.246-7001

 

Warranty Of Data

 

DEC 1991

252.249-7002

 

Notification of Anticipated Program Termination or Reduction

 

DEC 2006

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.216-24                                       LIMITATION OF GOVERNMENT
LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make.
expenditures or incur obligations exceeding 5,263,185 dollars.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is 5, 263,185 dollars.

 

(End of clause)

 

26

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

252.217-7027                     CONTRACT DEFINITITION (OCT 1998)

 

(a) A Firm Fixed Priced Letter Contract is contemplated. The Contractor agrees
to begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit Firm Fixed Priced proposal and
cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows:

 

EVENT

 

DATE

 

Letter Contract Award

 

27 April 2007

 

Baseline Definitization Proposal Received

 

27 May 2007

 

Negotiations Commence

 

20 July 2007

 

Negotiations Complete

 

17 September 2007

 

Definitive Contract Executed

 

24 October 2007

 

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a negotiated firm-fixed price in no event to exceed $8,967,974.

 

(End of clause)

 

27

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section J- List of Documents, Exhibits and Other Attachments

 

Exhibit/Attachment Table of Contents

 

DOCUMENT TYPE

 

DESCRIPTION

 

PAGES

 

DATE

Attachment 1

 

Statement of Work

 

 

 

21 -MAR-2007

Attachment 2

 

JERRV Performance Specification

 

 

 

21-MAR-2007

Attachment 3

 

BUFFALO Performance Specification

 

 

 

21-MAR-2007

Attachment 4

 

JERRV 90-Day On Board Consumables Block

 

 

 

21-MAR-2007

Attachment 5

 

BUFFALO 90-Day On Board Consumables Block

 

 

 

21-MAR-2007

Attachment 6

 

JERRV 1-Yr Forward Deployment Block

 

 

 

21-MAR-2007

Attachment 7

 

BUFFALO 1-Yr Forward Deployment Block

 

 

 

21-MAR-2007

Attachment 8

 

JERRV 1-Yr Maintenance Workshop Block

 

 

 

21-MAR-2007

Attachment 9

 

BUFFALO 1-Yr Maintenance Workshop Block

 

 

 

21-MAR-2007

Attachment 10

 

Special Tools and Test Equipment (STTE)

 

 

 

21 -MAR-2007

 

28

--------------------------------------------------------------------------------
